DISSENTING OPINION.
My views are fully expressed in my former opinion herein. The addition to the main opinion rendered when this case was decided, now made at the request of the parties hereto, if effective, overrules sub silentio the cases cited in my former opinion and attempts to do the impossible thing of deciding now what the effect of the partition here had will be on persons who may come into the ownership of the land in event Barry Dexter Lynch should die before becoming 21 years of age. This, of course, the Court is without power to do. The Judges composing the Court if and when that event occurs may hold as my associates now think they will, but, on the contrary, they may not.
One of the cases which my associates ignore is Lynch v. Lynch,196 Miss. 276, 17 So.2d 195, a former appeal herein from an interlocutory decree granted under the provisions of Section 1148, Mississippi Code 1942, to settle the principles of the case, the opinion in which is, or rather until today was, the law of this case. *Page 485